43 F.3d 1472
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard C. LUTZ, Plaintiff-Appellee,v.NAVISTAR INTERNATIONAL TRANSPORTATION CORPORATION,Defendant-Appellant.
No. 93-4205.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1994.

Before:  LIVELY and SUHRHEINRICH, Circuit Judges, and DUGGAN, District Judge.*
PER CURIAM.


1
On November 2, 1988, Lutz filed suit under the Age Discrimination in Employment Act (ADEA), 29 U.S.C. Sec. 623 et seq., in the United States District Court.  The district court granted defendant's motion for summary judgment, finding that Lutz was terminated due to economic reasons--a general reduction in force.  The sole issue on appeal is whether the district court erred in granting summary judgment in favor of defendant in this age discrimination act.  We have conducted a de novo review of the district court's opinion granting defendant's motion for summary judgment, and find no error in the district court's reasoning.  EEOC v. University of Detroit, 904 F.2d 331 (6th Cir.1990);  see also Barnhart v. Pickrel, Schaeffer & Ebeling Co., 12 F.3d 1328, 1388-89 (6th Cir.1993).  Therefore, we AFFIRM the judgment of the district court for the reasons articulated by the district court in its December 31, 1992 opinion.



*
 The Honorable Patrick J. Duggan, United States District Judge for the Eastern District of Michigan, sitting by designation